Title: James Madison to James Monroe, 18 December 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 18. 1827
                            
                        
                          
                        I have recd. yours of the 10th. and return the correspondence between Col Mercer and yourself. Your letter
                            to him of the 10th. was perfectly à propòs, and can not fail I think to answer my purpose as well as yours; the substance
                            of it being applicable to both, and coinciding with the promise of Col. M. in his letter of Novr. 12. to guard me as well
                            as you from the threatened embarrassment. It can hardly be supposed indeed, that either of us would be brought forward
                            without the other, as it might seem to imply that the other was on the other side. To name either without a previous
                            sanction from him would incur the imprudent risk of a refusal, more liable to an unfavorable than favorable construction.
                            For myself moreover it ought to be known from what I have been led to say in the Newspapers, that I meant to keep aloof
                            from the political agitations of the period, and as a further safeguard, Mr. Cabell was made acquainted in a conversation
                            with him not long ago, with my determination not to be enlisted in a party service. After what had passed, I should in
                            permitting it, be inconsistent with myself, as well as with what was enjoined by propriety. Putting all those views of the
                            subject together, I have thought it superfluous to write to Col. M; especially as my silence can not mislead him, nothing
                            from him to me direct or indirect, written or oral, requiring a letter from me. I may ask the favor of you however,
                            in case of any further confidential communication with him on your part, whether by letter or a common friend, that you
                            would refer without qualification, to my sentiments as concurring fully with yours
                        I have a letter from Genl Fayette of Ocr. 21. in which he mourns over the spirit & style of our
                            partizan  Gazettes, as wounding our Republican character, and causing exultation to the foes of liberty.
                            Affectionately
                        
                        
                        
                            
                                James Madison
                            
                        
                    I am but just recovered from a pretty severe attack of Influenza. There was I find no meeting of the Visitors at the time
                            to which the adjournment was made in July.